Case 09-44943        Doc 1257     Filed 10/05/18 Entered 10/05/18 13:04:00          Desc Main
                                   Document     Page 1 of 4


                     THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION
In re:                                          )     Case No. 09-44943
                                                )     Chapter 7
CANOPY FINANCIAL, INC.,                         )
                                                )     Hon. Deborah L. Thorne
                            Debtor.             )
                                                )     Hearing Date: November 1, 2018
                                                )     Hearing Time: 9:30 a.m.
                                                )

              COVER SHEET FOR FIRST AND FINAL APPLICATION OF
                POPOWCER KATTEN, LTD., FOR COMPENSATION
                     AS ACCOUNTANTS FOR THE ESTATE

Name of Applicant:                          Popowcer Katten, Ltd., Accountants


Authorized to Provide
Professional Services to:                   The Estate

Date of Order Authorizing
Employment:                                 April 25, 2013

Period for which Compensation
and Reimbursement is Sought:                April 25, 2013 through December 31, 2016

Amount of Final Fees Sought:                $39,940.50

Amount of Final Expense                     $        32.45
Reimbursement Sought:

This is an:   X   Final          Interim Application.

Prior Applications                    Date Filed       Amount Requested          Amount Awarded

None

Dated: October 5, 2018                              Respectfully submitted,

                                                    Popowcer Katten, Ltd., Accountants


                                                    By: /s/ Lois West
                                                        Lois West, CPA


41936334v.1
Case 09-44943        Doc 1257      Filed 10/05/18 Entered 10/05/18 13:04:00            Desc Main
                                    Document     Page 2 of 4


                      THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION
In re:                                            )   Case No. 09-44943
                                                  )   Chapter 7
CANOPY FINANCIAL, INC.,                           )
                                                  )   Hon. Deborah L. Thorne
                            Debtor.               )
                                                  )   Hearing Date: November 1, 2018
                                                  )   Hearing Time: 9:30 a.m.
                                                  )

      FIRST AND FINAL APPLICATION OF POPOWCER KATTEN, LTD. FOR
     ALLOWANCE OF COMPENSATION AS ACCOUNTANTS FOR THE ESTATE

         Popowcer Katten, Ltd.. (“Popowcer”), tax accountants for the Bankruptcy Estate of

Canopy Financial, Inc.(the “Estate”) respectfully presents its First and Final Application for the

Allowance of Compensation (the “Application”) for services rendered and to be rendered as

accountants on behalf of Gus A. Paloian, not individually but solely as the Chapter 7 Trustee

(“Trustee”) for the period of April 25, 2013 through December 31, 2016 (the “Application

Period”). In support of this Application, Popowcer states as follows:


                        FACTUAL AND PROCEDURAL BACKGROUND


         1.     On November 25, 2009, the Debtor filed its voluntary petition for relief under

Chapter 11 of the Bankruptcy Code.

         2.     On December 30, 2009, the Bankruptcy Court entered an Order converting the

Debtor’s Chapter 11 Case to one under Chapter 7 and authorizing the Trustee to operate the

Debtor’s business. The U.S. Trustee appointed Gus A. Paloian as the Chapter 7 trustee in the

Case. See Docket Nos. 92, 93.

         3.     On February 10, 2010, the Trustee filed an Initial Report of Assets.




41936334v.1
Case 09-44943       Doc 1257       Filed 10/05/18 Entered 10/05/18 13:04:00              Desc Main
                                    Document     Page 3 of 4


         4.    By its Order of May 12, 2012, this Court authorized the Trustee to employ

Popowcer as accountants for the Estate. A copy of the May 12, 2016 order is attached hereto as

Exhibit 1.

                   EXTENT AND NATURE OF SERVICES RENDERED

         5.    Popowcer has advised the Trustee as to the Estate tax matters and performed

accounting services including preparation of federal and state corporate income tax returns for

the years ended December 31, 2010, December 31, 2011, December 31, 2012, December 31,

2013, December 31, 2014 and December 31, 2015. Popowcer also prepared employee W-2s,

payroll tax returns and responded to multiple tax notices.

         6.    In this Application, Popowcer seeks the allowance of $39,940.50 in final

compensation for necessary services rendered and reimbursement of expenses in the amount of

$32.45. A copy of Popowcer’s invoice identifying the services provided is attached hereto as

Exhibit 2.

                                   PRIOR COMPENSATION

         7.    This is the first and final application that Popowcer will file in the case.

         8.    Popowcer has not previously received payment of any compensation for services

rendered in connection with this case. Popowcer has not entered into any agreement with any

other person or persons for the sharing of compensation received or to be received for services

rendered in connection with this matter, except among the principals and associates of Popowcer.

                                       STATUS OF CASE

         9.    The Trustee has completed his administration of this case. The Trustee’s final

report has been filed simultaneously herewith.




                                                  2
41936334v.1
Case 09-44943        Doc 1257      Filed 10/05/18 Entered 10/05/18 13:04:00         Desc Main
                                    Document     Page 4 of 4


                                     RELIEF REQUESTED

         WHEREFORE, Popowcer requests the entry of an Order:

         A.    Allowing Popowcer final compensation in the amount of $39,940.50;

         B.    Allowing Popowcer expense reimbursement in the amount of $32.45

         C.    Authorizing the Trustee to pay Popowcer the amount of $39,940.50 in

compensation and reimburse expenses in the amount of 32.45, as part of Trustee’s final

distribution in this case from the funds on hand in the Estate; and

         D.    Granting such other and further relief as this Court deems proper.



Dated: October 5, 2018                               Respectfully submitted,

                                                     Popowcer Katten, Ltd.,
                                                     Accountants


                                                     By:/s/ Lois West
                                                        Lois West, CPA




                                                 3
41936334v.1
